United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1914
Issued: November 27, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 5, 2017 appellant filed a timely appeal from a June 29, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an occupational
disease causally related to the accepted factors of his federal employment.

1

Appellant filed a timely request for oral argument. By order dated October 2, 2018, the Board, after exercising
its discretion, denied his request as his arguments could be adequately addressed in a decision based on a review of
the case record. Order Denying Request for Oral Argument, Docket No. 17-1914 (issued October 2, 2018).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 7, 2016 appellant, then a 64-year-old mail processing clerk, filed an occupational
disease claim (Form CA-2) alleging that he developed a ganglion cyst on his right hand as a result
of repetitively lifting and scanning parcels required in his job. He first became aware of his
condition and realized that it was related to his federal employment on May 19, 2016. Appellant
continued to be exposed to the conditions alleged to have caused his illness.
In a May 19, 2016 report, Dr. Cary C. Scott, Board-certified in emergency medicine,
treated appellant for a ganglion cyst of the right wrist. He prescribed Ibuprofen and provided
discharge instructions for a ganglion cyst.
In a June 30, 2016 claim development letter, OWCP requested that appellant submit
additional factual and medical information including a comprehensive medical report from his
treating physician regarding how specific work factors contributed to his claimed right wrist
condition. It provided a questionnaire for his completion to substantiate the factual elements of
his claim and afforded him 30 days to submit the requested information.
In an emergency room report dated May 19, 2016, Dr. Scott treated appellant for a lump
on the dorsum of the right wrist. Appellant reported that his job involved repetitive motions and
the lump was gradually growing. Findings on examination revealed full range of motion of the
extremity, intact sensation and motor function, a one centimeter diameter round rubbery lesion on
the back of the right hand, nontender to touch, not erythematous, and normal grip strength.
Dr. Scott opined that the clinical examination was suggestive of a ganglion cyst.
A July 19, 2016 report by Dr. Bruce Hensley, an osteopath, noted appellant’s treatment for
a nonpainful lump on his right hand. Appellant reported that on May 19, 2016 he noticed a right
wrist lesion on top of his wrist which was not improving. He indicated that his job required that
he use a hand held scanner and lift trays of mail. Findings on examination of the right wrist
revealed no abrasion, swelling, bruising, erythema, open wound or pain on range of motion, intact
strength, and there was a two-by-two centimeter raised, rubbery, nontender, fixed lesion at the
dorsal surface of the wrist. Dr. Hensley diagnosed bursal cyst of the right wrist. He opined that
the ganglion cyst was not a work-related injury. Appellant was returned to regular-duty work on
July 19, 2016 and referred to his primary care provider for further care. A July 19, 2016 duty
status report (Form CA-17) from Dr. Hensley noted clinical findings of bursal cyst, right wrist.
Appellant was returned to full-duty work. In a report dated July 19, 2016, Dr. Hensley noted that
appellant had a lump on his right hand which occurred on May 19, 2016. He diagnosed ganglion
cyst and noted that appellant’s injury was not causally related to an industrial incident.
In a statement dated July 25, 2016, appellant indicated that he used his right hand to
constantly lift mail and to use a scanner for eight hours a day while at work. He reported working
in this position for three years and he believed that the repetitive motion caused the ganglion cyst
on the back of his right wrist.
By decision dated September 19, 2016, OWCP denied appellant’s claim finding that he
had failed to establish that his claimed medical condition was causally related to the accepted
factors of his employment.

2

In an appeal request form dated September 27, 2016, postmarked October 3, 2016,
appellant requested a telephonic oral hearing before an OWCP hearing representative which was
held on May 17, 2017. He submitted a July 19, 2016 report from a physician’s assistant.
By decision dated June 29, 2017, an OWCP hearing representative affirmed the decision
dated September 19, 2016.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims an injury in the performance of
duty, the employee must submit sufficient evidence to establish that he or she experienced a
specific event, incident, or exposure occurring at the time, place, and in the manner alleged. The
employee must also establish that such event, incident, or exposure caused an injury.3
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.4 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.5
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an occupational
disease causally related to the accepted factors of his federal employment. In an emergency room
report dated May 19, 2016, Dr. Scott treated appellant for a lump on the dorsum of his right wrist.
Appellant reported that his job involved repetitive motions and the lump gradually grew. Findings
3
See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB 243,
247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40 ECAB
1143 (1989).
4

S.P., 59 ECAB 184, 188 (2007).

5

R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

6

Solomon Polen, 51 ECAB 341 (2000).

3

on examination revealed a one centimeter diameter round rubbery lesion on the back of the right
hand, nontender to touch, and not erythematous. Dr. Scott opined that the clinical examination
was suggestive of a ganglion cyst. He repeated the history of injury as reported by appellant,
however, he did not provide his own opinion regarding whether his condition was work related.
To the extent that Dr. Scott is providing his own opinion, he failed to provide a rationalized opinion
regarding the causal relationship between appellant’s ganglion cyst and the factors of employment
believed to have caused or contributed to such condition. The Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no
probative value on the issue of causal relationship.7 Therefore, this report is insufficient to meet
appellant’s burden of proof.
On July 19, 2016 Dr. Hensley treated appellant for a non painful lump to the right hand.
Appellant reported that on May 19, 2016 he noticed a right wrist lesion on top of his wrist which
was not improving. He indicated that at work he used a hand held scanner and lifted trays of mail.
Findings on examination of the right wrist revealed a two-by-two centimeter raised, rubbery,
nontender, fixed lesion at the dorsal surface of the wrist. Dr. Hensley diagnosed bursal cyst of the
right wrist. He opined that the ganglion cyst was not a work-related injury. Similarly, in a report
dated July 19, 2016, Dr. Hensley noted that appellant had a lump on his right hand which occurred
on May 19, 2016. He diagnosed ganglion cyst and noted that appellant’s injury was not causally
related to an industrial incident. These reports do not support causal relationship, rather,
Dr. Hensley opines that the diagnosed ganglion cyst was not work related. Therefore, the reports
are insufficient for appellant to establish his claim.
A July 19, 2016 duty status report (Form CA-17) from Dr. Hensley noted clinical findings
of bursal cyst, right wrist and returned appellant to work full duty. However, he did not provide
a history of injury or specifically address whether the factors of employment caused or aggravated
a diagnosed medical condition. Medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value.8
Appellant also submitted a July 19, 2016 report from a physician assistant. However,
reports of physician assistants have no probative value as medical evidence.9 Therefore, this report
was not considered medical evidence as a physician assistant is not considered a physician under
FECA10 and is not competent to render a medical opinion under FECA.

7

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

8

Frank Luis Rembisz, 52 ECAB 147 (2000).

9

See S.E., Docket No. 08-2214 (issued May 6, 2009).

10

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a “physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law).

4

As the medical evidence does not contain a physician’s reasoned opinion regarding the
causal relationship between appellant’s claimed conditions and the accepted factors of his federal
employment, he has not met his burden of proof to establish his occupational disease claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an occupational
disease causally related to the accepted factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the June 29, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 27, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees' Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

5

